          Case 1:17-cr-00630-ER Document 212 Filed 01/07/20 Page 1 of 1




                                                                   January 3, 2020
By ECF and E-Mail
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007                                                                         1/7/2020

       Re:     United States v. Mark S. Scott, S10 17 Cr. 630(ER)


Dear Judge Ramos:

        We write on behalf of our client, Mark Scott, who was convicted on November 21, 2019
in the above-referenced matter on two counts, conspiracy to commit money laundering and
conspiracy to commit bank fraud. The current deadline for Mr. Scott to file any Rule 29 and
Rule 33 motions is January 20, 2020.

        We respectfully request that the Court extend this deadline by an additional two weeks, to
February 3, 2020. We seek this additional time to permit Mr. Scott and counsel to review issues
relating to these motions. The Government has no objection to this request and proposes to
submit any opposition by February 24, 2020 or make a subsequent application for an extension.




                                                            Respectfully Submitted,

                                                            /s Arlo Devlin-Brown
                               X                            Arlo Devlin-Brown




                    1/7/2020
